Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No amendments were submitted with the Feb. 25, 2022 submission. 
Status of Claims
Claims 27-50 are pending, claims 27-34, 36, 42-46 & 48-50 are rejected and claims 35, 47-41 & 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Feb. 25, 2022 have been fully considered but they are not persuasive. It is noted that Applicant does not argue that the cited prior art fails to disclose the claims and limitation. Applicant submission argue examiner’s response to arguments appearing on page 4 of the Jan. 7, 2022 office action. The rejection at issue is sufficient for prima facie case of obviousness as shown in the office action.
Claim 1. Applicant argues impermissible hindsight was used, stating that Miura lacks explicit disclosure of the benefits provided by van den Top. In other words, express motivation is lacking.
(It is noted that Applicant is not arguing that the cited prior fails to disclose the claims and limitations.) The examiner does not agree with Applicants interpretation of the claims or cited prior art. The test for obviousness is not whether the primary In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
MPEP 2145 lists factors when considering hindsight arguments:
The Nature of the Teaching Is Highly Relevant – does the prior art reference teach away from the claimed invention.
References Cannot Be Combined Where Reference Teaches Away from Their Combination
Proceeding Contrary to Accepted Wisdom Is Evidence of Nonobviousness
In applying the facts of the case we there has been no hindsight reasoning: 
Applicant’s invention is directed to robotic solutions that grip and remove cut parts. Both van den Top and Miura disclose pick-n-place systems utilizing robots to pick, e.g. grip, and transfer articles from one location to another. Consequently, the first factor has been satisfied.
In this case, whether the primary reference explicitly disclose a need for the problem solved by a secondary reference is irrelevant to the consideration of 
MPEP 2145 states that “The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness.” In this case, all of the component parts are old and well known to Miura and van den Top which exist in the same field of technology as Applicants invention. Applicants invention follows accepted wisdom by changing bridge movement which support pick-n-place robots. Therefore, Factor 3 has been satisfied because the totality of the prior is not contrary to accepted wisdom. 
Claim 1. Applicant argues that the combination of Miura and van den Top destroys the operation of Miura. Applicant asserts that inclusion of van den Top requires stopping a carry-in conveyor, contrary to Miura’s operation. 
The examiner does not agree with Applicants interpretation of the claims, cited prior art or previous office action. Applicant alleges that the “Response to Arguments” section appearing at the bottom of page 5 of the Jan. 7, 2022 office action supports Applicants arguments. Applicant further argues that van den Top’s must work with a stopped conveyor. Nowhere in either of Miura or van den Top is there 
Claim 1. Applicant argues that Grams first and second conveyor belts cannot be combined with Miura because Grams’ belts are not disposed on a gantry. 
The examiner does not agree with Applicants interpretation of the claims, cited prior art or previous office action. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652